Title: Richard S. Hackley to Thomas Jefferson, 3 October 1815
From: Hackley, Richard Shippey
To: Jefferson, Thomas


          
            Sir
             Cadiz 3rd Octobr 1815.
          
          Samuel Curson esqr who lately arrd at this port from Lima, left in my charge, with a request that it might be forwarded to you, a Loaf of Sugar made by the natives at Cusco, So America,
          I execute the commission with much pleasure by the Ship Imogine, Capt Wheeler to the Care of the collector at Richmond. with much respect
          
            Sir Your Obt Sert
            Richd s: Hackley
          
        